Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a method of reconstructing  acquired MRI data to produce a series of output images, the method comprising a step of each individual multiband slice from the multiband k space data set as detailed in association with remaining claim features.

As to dependent claims 2-5, these claims are allowed because each of these claims either directly or indirectly depends from allowed independent claim 1.

As to independent claim 6, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a method of producing a set of final output MRI images, the method comprising a step of minimizing a difference function as stated in the claim in association with the remaining claim features.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salerno (US-2018/0306880-A1) is deemed to be the closest prior art. It discloses methods of reconstructing or producing a series/set of output images similar to ones claimed in instant independent claims 1 and 6. Salerno discloses acquisition of multi-band k-space data similar to claimed in instant independent claims 1 and 6. It discloses acquisition of k-space date with spiral trajectories. Salerno further discloses phase demodulating the multiband k space data similar to that of claims 1 and 6. It further discloses convolving/iterating phase demodulated k-space data. However, it lacks a step of separating each individual multiband slice from the multiband k space data set as stated in the independent claim 1. It also lacks a step of converging iterations of intermediate output images to the final output image having a minimized difference function of independent claim 6. Therefore, instant independent claims 1 and 6 are patentable over Salerno. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852